— Order, Supreme Court, New York County (Helman, J.), entered on November 16, 1981, and judgment, Supreme Court, New York County (Blangiardo, J.), entered on May 14, 1982, unanimously affirmed, without costs and without disbursements. The appeal from the order of said court (Blangiardo, J.), entered on March 5, 1982, is unanimously dismissed as having been subsumed in the appeal from the judgment, without costs and without disbursements. No opinion. Concur — Ross, J. P., Silverman, Fein and Alexander, JJ.